UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7122


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONTE DEMETRIUS MACK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00247-PJM-1)


Submitted:   March 27, 2014                      Decided: March 31, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON     and   DAVIS,   Senior
Circuit Judges.


Remanded by unpublished per curiam opinion.


Leonte Mack, Appellant Pro Se.            Adam    Kenneth Ake, William
Moomau, OFFICE OF THE UNITED            STATES    ATTORNEY, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leonte   Demetrius   Mack       seeks   to    appeal   the   district

court’s   order    denying   relief    on    his    28   U.S.C.    § 2255   (2012)

motion.    The district court entered its order on May 8, 2013,

and it docketed Mack’s notice of appeal on July 15, 2013, one

week beyond the expiration of the sixty-day appeal period.                    See

Fed. R. App. P. 4(a)(1)(B); Fed. R. App. P. 26(a)(1)(C).                     Mack

indicates, however, that he delivered his notice of appeal to

prison officials on June 5, 2013, well within the appeal period.

Because Mack is incarcerated, the notice is considered filed as

of the date it was properly delivered to prison officials for

mailing to the court.        Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).         The present record does not conclusively

reveal    when    Mack   delivered    the    notice      of   appeal   to   prison

officials for mailing.        Accordingly, we remand the case for the

limited purpose of allowing the district court to obtain this

information from the parties and to determine whether the filing

was timely.      The record, as supplemented, will then be returned

to this court for further consideration.

                                                                         REMANDED




                                       2